Citation Nr: 0301385	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  02-01 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines



THE ISSUE

Whether a timely substantive appeal was filed following 
the March 27, 2000, notification by the RO of the decision 
not to reopen an eligibility claim for VA disability 
benefits.  





ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Attorney 


INTRODUCTION

The appropriate service department has not certified that 
the claimant performed active military service during the 
period from December 1941 to October 1945.  

This matter is before the Board of Veterans'Appeals 
(Board) on appeal from a September 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Republic of the Philippines.  


FINDINGS OF FACT

1.  The claimant's VA Form 9, substantive appeal, was 
received and date stamped at the RO on September 24, 2001, 
which was more than 60 days following February 21, 2001, 
the date the RO mailed the statement of the case and more 
than one year following March 27, 2000, the date of the 
mailing of the notification of the decision by the RO not 
to reopen an eligibility claim for VA disability benefits.  

2.  The claimant did not request an extension of time for 
filing his substantive appeal.  


CONCLUSION OF LAW

The claimant did not timely file a substantive appeal, 
following the March 27, 2000, notification of the decision 
by the RO not to reopen an eligibility claim for VA 
disability benefits and, in the absence of a timely 
substantive appeal, the Board lacks appellate jurisdiction 
to review the RO's decision.  38 U.S.C.A. §§ 7104(a), 
7105(a), (d)(3), 7108 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 20.200, 20.302, 20.303 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellate Review 

Decisions on claims for VA benefits are subject to one 
review on appeal to the Secretary of VA.  Final decisions 
on such appeals are made by the Board of Veterans' 
Appeals.  38 U.S.C.A. § 7104(a).  

Appellate review is initiated by a timely filed notice of 
disagreement and completed by a timely filed substantive 
appeal after a statement of the case is furnished.  
38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  

On March 27, 2000, the RO notified the claimant of the 
decision not to reopen his eligibility claim for VA 
disability benefits and of his procedural and appellate 
rights.  On February 21, 2001, in response to a timely 
filed notice of disagreement, the RO mailed a statement of 
the case to the claimant, which included a VA Form 9.  The 
covering letter sent with the statement of the case 
informed the claimant of the necessity of filing a formal 
appeal and advised him that his could be accomplished by 
completing and filing the enclosed VA Form 9.  The 
covering letter emphasized the need to read the 
instructions that accompanied the VA Form 9 very 
carefully.  Among other things, those instructions set 
forth the time limits for filing a VA Form 9 and the 
procedure for requesting more time to file a VA Form 9.  
The instructions emphasized that any request for an 
extension of time to file the VA Form 9 must be filed with 
the RO before the normal time for filing the VA Form 9 ran 
out.  

Substantive Appeal

At issue here is whether the claimant subsequently filed a 
timely substantive appeal after he was furnished the 
statement of the case.  

By regulation, to be considered timely, the substantive 
appeal must be filed within 60 days from the date the RO 
mails the statement of the case to the claimant, or within 
the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever is later.  38 C.F.R. § 20.302(b)(1).  
An extension of the 60-day period for filing a substantive 
appeal may be granted for good cause.  Such a request must 
be in writing and must be made prior to expiration of the 
time limit for filing the substantive appeal.  38 C.F.R. 
§ 20.303.  

As the statement of the case was mailed on February 21, 
2001, the claimant had 60 days, or until April 22, 2001, 
to file his substantive appeal, a date that fell later 
than the reminder of the one-year period from the March 
27, 2000, mailing of the notification of the determination 
being appealed.  

The record shows that the claimant's VA Form 9 was 
received and date stamped at the RO on September 24, 2001, 
a date clearly beyond the time limit for filing the 
substantive appeal.  Except for checking the box that he 
wanted to appeal and signing the form, the VA Form 9 was 
blank.  In a cover letter, the claimant requested a 
hearing.  There was no request for an extension of time to 
file the substantive appeal.  

At a hearing in February 2002 on the timeliness issue, the 
claimant testified that he had no additional evidence to 
present and that he had no statement other than that he 
was pursuing the appeal of the timeliness issue.  Hearing 
transcript at 2. 

Unquestionably, the claimant did not file his substantive 
appeal timely.  Moreover, the claimant did not request an 
extension of time for filing within the applicable time 
period required by 38 C.F.R. § 20.303, that is, prior to 
the expiration of the time limit for filing a substantive 
appeal, which in this case was April 22, 2001.  Since a 
request for an extension of time for filing was not 
included in the untimely substantive appeal, 38 C.F.R. 
§ 20.303 controls.  Roy v. Brown, 5 Vet. App. 554, 556-57 
(1993) (veteran was not entitled to extension of time for 
perfecting appeal for good cause where he failed to 
request extension within the time limit for filing 
substantive appeal, applying 38 C.F.R. § 20.303).  

For these reasons, the claimant did not timely file his 
substantive appeal.  

Since the claimant failed to timely file a substantive 
appeal, the Board does not have appellate jurisdiction to 
review the decision by the RO not to reopen an eligibility 
claim for VA disability benefits.  38 U.S.C.A. § 7108 (an 
application for review on appeal shall not be entertained 
unless it is in conformity with Chapter 71 [which includes 
the provisions of 38 U.S. C.A. § 7104, 7105]); Roy v. 
Brown, 5 Vet. App. at 556 (in the absence of a timely 
substantive appeal, the appellant is statutorily barred 
from appealing the RO decision).  

Because the law, and not the evidence, is dispositive of 
this claim, the Veterans Claims Assistance Act of 2000 
(VCAA) is not applicable.  Mason v. Principi, 16 Vet. App. 
129 (2002).  


ORDER

The substantive appeal was not timely filed following the 
March 27, 2000, notification by the RO of the decision not 
to reopen an eligibility claim for VA disability benefits.  

The appeal is, accordingly, dismissed.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

